Citation Nr: 1508045	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  08-09 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a disability manifested by headaches and blackouts.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to October 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Phoenix, Arizona, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and his wife testified at a Board hearing in July 2013.  A transcript of that hearing is in the record.  

This appeal was previously before the Board in November 2013, when it was remanded for additional development.  After it was returned to the Board, it was remanded again in June 2014 to complete the development requested in November 2013.  It has now been returned to the Board for further appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the report of the November 2013 VA examination, the examiner states that she reviewed VBMS and CPRS.  She then provides an extensive description of the Veteran's medical history found in these records.  This includes what she describes as an October 2004 diagnosis from neurology.  She quotes the October 2004 diagnosis as saying the Veteran had "300 episodes starting '76 when he was in military, fell down & loc 3-15 minutes."  

A review of VBMS shows that the Veteran was afforded a VA neurology examination on October 19, 2004 by R.L.M, M.D.  The record contained in VBMS states that it is page 2 of 3.  It makes a reference to "3/300 times with urine incontinence."  Although this page 2 is found in VBMS at least twice, an extensive search has failed to discover pages 1 and 3 of this record.  The page 2 that is available does not contain the diagnosis with the quote regarding "300 episodes starting '76 when he was in military."  The Board is unable to ascertain whether or not the complete copy of this consultation viewed by the November 2013 examiner was actually found in CPRS and not contained in VBMS. 

The Board notes that the October 2004 diagnosis may constitute an opinion that is potentially favorable to the Veteran.  Therefore, a complete copy of the report must be obtained so it may be reviewed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all three pages of the October 19, 2004 VA Neurology consultation conducted by R.L.M, M.D.  Any other VA neurology records from October 2004 that may exist should also be obtained.  These records should all be associated with VBMS.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




